 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 AMIE D. ROONEY (CABN 215324)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           Amie.Rooney@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                       ) NO. 18CR00312-EJD
14                                                   )
             Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
15                                                   ) CONTINUING STATUS CONFERENCE
        v.                                           )
16                                                   )
     XIAOLANG ZHANG,                                 )
17                                                   )
             Defendant.                              )
18                                                   )
                                                     )
19

20           IT IS HEREBY STIPULATED AND AGREED between the United States and defendant
21 XIAOLANG ZHANG by and through undersigned counsel, that the status conference now scheduled

22 for October 22, 2018, be continued to December 17, 2018, at 1:30 p.m. The reason for the stipulated

23 continuance is so that defense counsel could continue to prepare, including by reviewing the initial

24 discovery very recently produced. Since the parties last appeared before the court in August, the parties

25 actively negotiated a protective order to govern the discovery process. The government is producing

26 initial discovery today and the parties anticipate additional discovery productions in November and

27 beyond. The United States will also respond to requests for examinations of physical evidence

28 expeditiously.

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                 v. 7/10/2018
 1          Further, the parties hereby stipulate that the time period from October 22, 2018, to December 17,

 2 2018 should be excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv)

 3 to further the interest of justice, and to promote the continuity and effective preparation of counsel,

 4 taking into account the exercise of due diligence. Failure to grant the continuance would deny the

 5 defendant continuity of counsel and deny counsel reasonable time necessary for effective preparation,

 6 taking into account the exercise of due diligence, per 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The parties

 7 further stipulate and agree that the ends of justice served by excluding the time from October 22, 2018

 8 through December 17, 2018, from computation under the Speedy Trial Act outweigh the best interests of

 9 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
10          The undersigned Assistant United States Attorneys certify that they have obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14 DATED: October 18, 2018                                         /s/                  ___
                                                          AMIE D. ROONEY
15                                                        MATTHEW A. PARRELLA
                                                          Assistant United States Attorneys
16

17 DATED: October 18, 2018                                         /s/              ___
                                                          DANIEL B. OLMOS
18                                                        Counsel for Defendant XIAOLANG ZHANG

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                   v. 7/10/2018
 1

 2                                           [PROPOSED] ORDER

 3          Based upon the facts set forth in the stipulation of the parties and for good cause shown, it is

 4 hereby ordered that the status conference now scheduled for October 22, 2018, is continued to

 5 December 17, 2018, at 1:30 p.m. Further, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the Court

 6 finds that the ends of justice served in granting the continuance outweigh the best interests of the public

 7 and the defendant in a speedy trial and excludes time from October 22, 2018 through December 17,

 8 2018, and that failing to grant the continuance would unreasonably deny defense counsel and the

 9 defendant the reasonable time necessary for effective preparation, taking into account the exercise of
10 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, and with the consent of the parties, IT IS

11 HEREBY ORDERED that the status hearing be continued to December 17, 2018, and that the time from

12 October 22, 2018 to December 17, 2018 shall be excluded from computation under the Speedy Trial

13 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO ORDERED.

15

16
           10/18/2018
17 DATED: ___________________                                     ___________________________
                                                                  HON. EDWARD J. DAVILA
18                                                                United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                    v. 7/10/2018
